tcmemo_2009_78 united_states tax_court james w bryant petitioner v commissioner of internal revenue respondent docket no 21133-06l filed date james w bryant pro_se denise a diloreto and paul j krazeise jr for respondent memorandum opinion goeke judge this case is before the court on the parties’ cross-motions for summary_judgment under rule the issue in 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code this collection case is whether respondent abused his discretion by setting off a portion of petitioner’s tax overpayment against petitioner’s discharged tax_liability for the reasons stated below we shall grant respondent’s motion for summary_judgment and deny petitioner’s motion for summary_judgment background at the time the petition was filed petitioner resided in kentucky petitioner and his spouse filed a joint form_1040 u s individual_income_tax_return for but failed to pay the tax due respondent assessed the amount due and petitioner filed a collection petition with this court see bryant v commissioner docket no 14178-99l that case was closed after a stipulated decision was entered on date petitioner filed a form_1040 for tax_year on which he claimed head_of_household filing_status petitioner again failed to make the tax payment shown on the return and respondent assessed the amount due on date petitioner filed a chapter bankruptcy petition in the u s bankruptcy court for the western district of kentucky bankruptcy court the bankruptcy court issued a 2petitioner divorced his spouse in discharge order on date discharging petitioner’s income_tax_liability but not his income_tax_liability on date petitioner filed his form_1040 for the return showed an overpayment of dollar_figure instead of issuing petitioner a refund respondent prorated his overpayment according to the number of days in the year applied a portion based on the number of days that had passed in before petitioner filed his bankruptcy petition against his tax_liability and applied the remainder to petitioner’s tax_liability of the dollar_figure overpayment dollar_figure was set off against petitioner’s discharged tax_liability the remaining dollar_figure was set off against petitioner’s tax_liability on date respondent issued to petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to the remainder of his tax_liability in response to the notice_of_intent_to_levy petitioner filed a form request for a collection_due_process_hearing for the tax_liability petitioner requested that respondent apply his entire overpayment to his tax_liability on date a telephone hearing was held the only issue petitioner raised during the hearing was that respondent improperly set off his overpayment against his discharged income_tax_liability petitioner argued that the bankruptcy court’s order discharging his liability barred respondent’s later use of setoff on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination to petitioner sustaining the proposed collection action on date petitioner filed a petition with this court for review of respondent’s determination to proceed with the collection action for petitioner’s tax_liability on date respondent filed a motion for summary_judgment on date petitioner filed his response to respondent’s motion because petitioner’s response also moves for summary_judgment the response was also filed as a cross- motion for summary_judgment on date this court issued an order denying petitioner’s and respondent’s respective motions for summary_judgment without prejudice and granting petitioner leave to seek to reopen his bankruptcy case to determine whether respondent’s setoff of petitioner’s prepetition overpayment against petitioner’s tax_liability violated petitioner’s discharge order on date petitioner moved to reopen his bankruptcy case in bankruptcy court on date petitioner filed a motion and memorandum in support of relief sought from post discharge set off in re bryant bankr bankr w d ky on date the bankruptcy court denied petitioner’s motion holding that petitioner’s discharge did not bar the setoff at issue and that petitioner could not exempt his refund from his bankruptcy_estate see in re bryant supra pincite petitioner also argued in his motion that respondent’s setoff was improper because petitioner had requested that respondent apply the overpayment to petitioner’s liability before respondent had applied it to petitioner’s liability the bankruptcy court noting that the instant case was ongoing declined to rule on this alternative argument because the issue was not one of bankruptcy law that had been referred to the bankruptcy court on february and respondent and petitioner filed respective status reports informing the court of the bankruptcy court’s action respondent’s status report renews his motion for summary_judgment petitioner’s status report repeats the alternative argument in petitioner’s bankruptcy motion that respondent should have applied the overpayment in accordance with petitioner’s request discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and the court will view any factual inferences in the light most favorable to the nonmoving party 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial this collection review proceeding was filed pursuant to sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made sec_6330 and provides that if a person requests a hearing that hearing shall be held before an impartial officer_or_employee of the internal_revenue_service irs at the hearing a taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and collection alternatives including offers-in-compromise sec_6330 a taxpayer is permitted to contest the existence or amount of the underlying tax_liability if the taxpayer did not receive any statutory_notice_of_deficiency for the tax_liability in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must determine whether the proposed levy action may proceed the appeals_office is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns that the levy action be no more intrusive than is necessary sec_6330 sec_6330 grants the court jurisdiction to review the determination by the appeals officer to proceed with collection action via levy after the hearing where the validity of the underlying tax_liability is at issue in a collection review proceeding the court will review the matter de novo 115_tc_35 where the underlying tax_liability is not at issue however the court will review the determination of the appeals_office for an abuse_of_discretion 114_tc_176 there is no issue of material fact that precludes summary_judgment the propriety of the setoff at issue is strictly a question of law as stated above the bankruptcy court found that respondent’s setoff did not violate petitioner’s discharge order and that petitioner could not exempt his refund from his bankruptcy_estate accordingly we will not address that issue we do however address petitioner’s alternative argument petitioner argues that respondent’s setoff was improper because petitioner specifically requested respondent to apply the overpayment against petitioner’s liability long before respondent applied the overpayment to petitioner’s liability petitioner points to statements in the internal_revenue_manual and in records of his account in support of this contention when a taxpayer owing more than one tax or owing tax for more than year makes voluntary payments to the irs he or she may by specific written directions assign the application of those payments to any portion of the liability 808_f2d_411 5th cir 326_f2d_451 10th cir under the voluntary payment rule when a taxpayer who has outstanding tax_liabilities voluntarily makes a payment the irs usually will honor the taxpayer’s request as to how to apply that payment 64_f3d_1516 11th cir however sec_6402 and the regulations promulgated thereunder demonstrate that a taxpayer’s right to designate the application of his voluntary payment does not extend to an overpayment reported on a return sec_6402 allows the irs to credit an overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and subject_to certain limitations refund any balance to the person in lieu of a refund a taxpayer can instruct the irs to credit his overpayment against the estimated_tax for the taxable_year immediately succeeding the year of the overpayment sec_301_6402-3 proced admin regs the irs need only refund or apply to the taxpayer’s estimated_tax that portion of the overpayment that exceeds the taxpayer’s outstanding liability for any_tax sec_301_6402-3 proced admin regs see n states power co v united_states 73_f3d_764 8th cir ‘ section a plainly gives the irs the discretion to apply overpayments to any_tax liability ’ quoting united_states v ryan supra pincite 34_f3d_536 7th cir sec_6402 leaves to the commissioner’s discretion whether to apply overpayments to delinquencies or to refund them to the taxpayer respondent’s application of the pre-bankruptcy portion of petitioner’s overpayment to petitioner’s tax_liability falls within respondent’s authority to credit overpayments to any liability for any_tax year and therefore was proper see richmond v commissioner tcmemo_2005_238 because there are no genuine issues of material fact requiring trial we find that respondent did not abuse his discretion and is therefore entitled to summary_judgment respondent may proceed with the proposed levy to collect petitioner’s tax_liability for to reflect the foregoing an appropriate order and decision will be entered
